Citation Nr: 1739846	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by: John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1992 to April 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This case was previously in the jurisdiction of the Newark, New Jersey RO.  The case has been transferred and is now in the jurisdiction of the St. Petersburg, Florida RO. 

This matter was previously before the Board in May 2015.  The Board denied service connection for a TBI.

In an April 2016 joint motion for remand (JMR), the Court of Appeals for Veterans Claims (the Court), remanded the case to the Board because the Board did not consider the August 2012 VA examiners objective findings of TBI symptoms.  

This matter came before the Board again in August 2016 and was remanded for further development.

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows the Veteran has TBI residuals that are related to his military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for residuals of a TBI are met. 38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Merits of the Claim

Facts

The Veteran seeks service connection for residuals of a TBI.  The Veteran contends that in 1993, while on leave, he dove into the ocean and hit his head on a boulder, causing a TBI.  

The Veteran's STRs show he was hospitalized in 1993 due to his head trauma.  
The examiner noted the Veteran was found unresponsive with multiple scalp lacerations.  The examiner noted the Veteran's brain CTs showed no brain abnormalities.  However, the radiologist reported that a single AP film marked overexposed was obtained.  The radiologist stated this did not constitute an adequate study, but apparently all that could be obtained at the time. 

The Veteran noted his history of head trauma in a physical examination in April 1996, stating he had headaches approximately every two days.  The Veteran again mentioned his 1993 head trauma in his report of medical history in March 2001.  

In an October 2004 examination, the Veteran reported his 1993 head trauma that lead to loss of consciousness and treatment in the intensive care unit which required a tracheotomy.  The Veteran reported sequellae from this head injury with occasional headaches.  After he hit his head on the rock, the Veteran reported he had headaches about once per day.  The Veteran reported to have sensitivity to lights but not to sound.

In a November 2006 psychiatric note, the examiner noted the Veteran had elements of PTSD/TBI due to a head injury with amnesia and blood loss from an accident on the beach while the Veteran was on leave.

In a December 2008 psychiatry note, the examiner noted the Veteran was being treated for depression with a possible TBI complicating it.

The Veteran was afforded an examination for his residuals of TBI in August 2012.  The Veteran stated when he was on leave, he hit his head on a rock in the ocean.  The Veteran remembered a security officer stopped him and noted he had blood gushing out of his head.  The Veteran stated he then passed out and woke up and couldn't see anything.  The Veteran was taken to the hospital and had a tracheotomy.  

The August 2012 examiner noted that a mild TBI is manifested by at least one of the following: loss of consciousness less than or equal to thirty minutes, loss of memory for events immediately before or events after the accident less than or equal to twenty-four hours, any alternation in mental state at the time of the injury, presence of focal neurological deficits, or, if given, GCS score greater than or equal to 13.  The examiner stated the Veteran did not have any neurobehavioral effects and was able to communicate by spoken and written language and was able to comprehend spoken and written language.  The Veteran's consciousness and judgment were normal.  The examiner stated the Veteran was always oriented to person, time, place, and situation.  The examiner also found the Veteran's motor activity and visual special orientation to be normal. 

The August 2012 examiner opined that the Veteran did not have a TBI, nor had the Veteran ever had a TBI.  However, the examiner also found objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  Additionally, the examiner opined that the Veteran did have subjective symptoms of mental, physical or neurological conditions or residuals attributable to a TBI in the form of headaches.  The examiner opined it was at least as likely as not that the Veteran's symptoms of a TBI were a result of a head trauma in service. 

In December 2012, the Veteran's representative submitted a statement stating the Veteran's headaches continued during and after service.  The Veteran also had a slowing of cognitive skills and his short-term memory decreased dramatically.  The Veteran reported it takes him considerably longer to learn and comprehend things.

The Veteran was afforded an examination for his TBI condition in March 2017.  The examiner opined that the Veteran did have a TBI and was diagnosed in service in 1993 and 2001.  The Veteran reported he jumped into the ocean, hit his head on a boulder, and was taken to the hospital.  The examiner noted the Veteran was conscious throughout the event, including in the ambulance, in the ER, and was able to get out of the water by himself.  The examiner noted the ER doctor mistakenly documented "brains coming out" of the laceration, but there was no skull fracture and the ER doctor's note was in error.  The Veteran was intubated.  The Veteran had a head CT two days later, which were normal and no brain injury or damage was identified by the neurologist at the hospital.  

The March 2017 examiner noted the Veteran denied problems with memory, attention, concentration, or executive functions.  The examiner stated the Veteran's judgment was normal and he was always oriented to person, time, place, and situation.  The Veteran's motor activity, visual spatial orientation and consciousness were all normal.  The Veteran had no subjective symptoms and no neurobehavioral effects.  The Veteran was able to communicate by spoken and written language.  The examiner opined that the Veteran did not have any subjective symptoms of mental, physical, or neurological conditions or residuals of a TBI.

The March 2017 examiner acknowledged the Veteran did have a laceration on his head, but there was no absolutely convincing evidence that his actual brain was injured, based on the medical records reviewed from 1993.  The examiner pointed out that the labs from the hospital noted the Veteran's high blood alcohol level. The examiner stated that signs of a mild concussion are indistinguishable from acute alcohol intoxication.  The examiner opined that the Veteran did not have any residuals of a speculative TBI.




Analysis

The first question is whether the Veteran has a current diagnosis of residuals of a TBI.  The March 2017 examiner diagnosed the Veteran with residuals of a TBI.  While the August 2012 examiner stated the Veteran did not have residuals of a TBI, he did find that the Veteran had objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The Board finds the evidence as to a current diagnosis of residuals of a TBI to be at least in equipoise and, giving the benefit of the doubt to the Veteran, the Board finds the Veteran has a current diagnosis of residuals of a TBI.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The second question is whether the Veteran had a TBI or residuals of a TBI while in service.  The Veteran's STRs show the Veteran was seen in service for his 1993 head injury.  The Veteran has stated, and the STRs confirm, that he lost consciousness, was hospitalized, and has had symptoms, including headaches and slowing of cognitive skills, of his TBI ever since that date.  The March 2017 examiner stated she could only speculate as to whether the Veteran had a TBI while in service because there was no absolute convincing evidence that his actual brain was injured.  However the Veteran's medical records clearly show head trauma while in service and continuous headaches since the event.  The Veteran is competent to report on his symptoms per Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran reported that while in service, he had headaches, slowing of cognitive skills, and his short-term memory decreased dramatically.  While in service, the Veteran also reported sequellae from the head injury, loss of consciousness after the event, and sensitivity to lights.  In light of the Veteran's credible account as to the onset and continuity of symptoms, the Board finds the evidence as to an in-service incurrence of a TBI to be at least in equipoise and, giving the benefit of the doubt to the Veteran, the Board finds an in service incurrence of a TBI.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The last question is whether there is medical evidence or other competent evidence of a nexus between the claimed in-service TBI and the present residuals of a TBI.  In an August 2012 examination, the examiner opined that the Veteran's TBI was at least as likely as not that the Veteran's current TBI symptoms are a result of the previously sustained in-service TBI.  The March 2017 examiner did not offer an opinion as to whether there was a nexus between the in-service event and the Veteran's current symptoms because the examiner was unsure as to whether the Veteran suffered a TBI while in service.  The Board finds that the preponderance of the evidence shows that there is a nexus between the Veteran's current residuals of a TBI and his in-service TBI.  Therefore, the Board finds that the nexus element for service connection to be met.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that all elements for service connection have been met and concludes that service connection for residuals of a TBI is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for residuals of a TBI is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


